COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re James Wesley Groves and Keith Gross

Appellate case number:      01-15-00537-CV

Trial court case number:    2008-14866

Trial court:                311th District Court of Harris County

       On June 15, 2015, relators, James Wesley Groves and Keith Gross, filed a petition
for writ of mandamus in this Court. The Court requests a response to the petition from
real party in interest, Avette R. Groves. The response is due no later than Thursday, July
2, 2015.
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                     Acting individually

Date: June 18, 2015